GULOTTA, Judge.
Defendant has appealed from a judgment denying its exception of improper venue, maintaining its exception of insufficiency of service, and dismissing as moot its exception of nonjoinder of necessary party. Plaintiffs have moved to dismiss the appeal on the grounds that the trial court’s interlocutory judgment does not result in any irreparable injury to defendant.
This contention is well-founded. As noted in plaintiffs’ motion, in Lafayette Insurance Company v. Tassin, 197 So.2d 925 (La.App. 4th Cir. 1967), this court held a judgment overruling an exception of improper venue nonappealable absent a showing of irreparable injury. See LSA-C.C.P. arts. 2083, 1841. That defendants would be compelled to undergo the expense of trying the case before the matter of proper venue could be determined by the appellate court was insufficient to be considered to be irreparable injury. See also, Millet v. Johnson, 352 So.2d 1301 (La.App. 4th Cir. 1977); Green v. New Orleans Public Service, Inc., 194 So.2d 398 (La.App. 4th Cir. 1967); Mauterer v. Tillery, 328 So.2d 755 (La.App. 1st Cir. 1976); Shaw v. Garrett, 295 So.2d 897 (La.App. 2nd Cir. 1974); Lounsberry v. Hoffpauir, 199 So.2d 553 (La.App. 3rd Cir. 1967); LSA-C.C.P. art. 2083.
Accordingly, the appeal is dismissed. The matter is remanded to the trial court for further proceedings. The assessment of costs is to await the outcome of the litigation.

APPEAL DISMISSED.